     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 1 of 16 Page ID #:416




      Eric A. Panitz (SBN 243877)
 1    PANITZ LAW GROUP APC
      18000 Studebaker Road, Suite 700
      Cerritos, CA 90703
 2    (562) 924-7800 Phone
      (562) 924-7801 Fax
 3    eric@panitzlaw.com

 4
      Attorneys for Plaintiff
 5    ALEJANDRO ROMERO

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10     ALEJANDRO ROMERO, on his own                Case No. 5:19-cv-02158 PSG (KKx)
       behalf and on behalf of all other persons
11     similarly situated,                         PLAINTIFF’S SURREPLY IN
                                                   OPPOSITION TO MOTION TO
12                                                 COMPEL ARBITRATION
                        Plaintiff,
13
                           vs.
14
       WATKINS AND SHEPARD
15     TRUCKING, INC., a Montana                   Date:    NA
                                                   Time:    NA
       corporation, SCHNEIDER NATIONAL             Crtrm:   6A
16
       CARRIERS, INC., a Nevada                    Judge:   Hon. Philip S. Gutierrez
17     corporation, and DOES 1 through 100,
       inclusive,
18                    Defendants.

19

20

21

22

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          i
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 2 of 16 Page ID #:417




                                                   TABLE OF CONTENTS
 1

 2
      I.         INTRODUCTION .............................................................................................1

 3
      II.        THE FAA DOES NOT APPLY ........................................................................2

 4
      III. CALIFORNIA LAW SHOULD APPLY AND INVALIDATE THE

 5
      AGREEMENT UNDER GENTRY ............................................................................6

 6          A.       Section 925 of the Labor Code Invalidates Nevada Choice of Law ............6

 7          B.       California Choice of Law Principles Call for California Law .....................9

 8    IV. AGREEMENT IS INVALID UNDER NEVADA LAW................................11
 9    V.         CONCLUSION ................................................................................................12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                             ii
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 3 of 16 Page ID #:418




 1                                   TABLE OF AUTHORITIES

 2
                                                  CASES
 3
      Armendariz v. Foundation Health Psychcare Services, Inc. (2000)
 4
        24 Cal.4th 83 ----------------------------------------------------------------------------- 8
 5
      Arno v. Club Med Inc. (9th Cir. 1994) 22 F.3d 1464 ---------------------------------- 9
 6
      Barker v. Wingo (1972) 407 U.S. 514 --------------------------------------------------- 4
 7
      Circuit City Stores, Inc. v. Adams (2001) 532 U.S. 105 ------------------------------- 5
 8
      Frame v. Merrill Lynch, Pierce, Fenner Smith, Inc. (1971) 20 Cal.App.3d 668 - 10
 9
      Garrido v. Air Liquide Industrial U.S. LP (2015) 241 Cal.App.4th 833 ------------ 2
10
      Gentry v. Superior Court (2007) 42 Cal.4th 443 -------------------------------------- 7
11
      Hall v. Superior Court (1983) 150 Cal.App.3d 411 --------------------------------- 10
12
      Klaxon Co. v. Stentor Electric Manufacturing Co. (1941) 313 U.S. 487------------ 9
13
      Nedlloyd Lines B.V. v. Superior Court (1992) 3 Cal.4th 459 ----------------------- 10
14
      New Prime Inc. v. Oliveira (2019) 139 S. Ct. 532 ----------------------------------- 2, 3
15
      Page v. Something Weird Video (C.D. Cal. 1995) 908 F. Supp. 714 ---------------- 9
16
      Picardi v. Eighth Jud. Dist. Court, (Nev. 2011) 251 P.3d 723------------------------ 7
17
      Tallman ex rel. Situated v. Eighth Judicial Dist. Court of State (Nev. 2015) 359
18
        P.3d 113 ----------------------------------------------------------------------------------- 7
19
      Washington Mutual Bank v. Superior Court (2001) 24 Cal.4th 906 ------------- 10
20

21

22

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          iii
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 4 of 16 Page ID #:419




 1                                              STATUTES

 2    9 U.S.C. § 1, et seq. ------------------------------------------------------------------- passim
 3    Cal. Lab. Code § 925 ------------------------------------------------------------------ 7, 8, 9
 4    Nev. Rev. Stat. § 597.995 ---------------------------------------------------------------- 11
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          iv
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 5 of 16 Page ID #:420




 1        I.    INTRODUCTION

 2
                Pursuant to the Court’s April 29, 2020 order (Dkt. No. 25) Plaintiff files this

 3
      Surreply on the following issues: (1) whether the language in the Defendants

 4
      arbitration agreements purporting to “waive… any provision of the FAA which

 5
      would otherwise exclude this [arbitration agreement] from its coverage;” (2) if the

 6
      FAA does not apply, then should the Court apply California or Nevada law in

 7
      evaluating the agreement; and (3) is the agreement enforceable under such law.

 8
                As set forth below, based on applicable caselaw, Defendants’ purported

 9
      “waiver” of the exclusion in section 1 of the Federal Arbitration Act1 (“FAA”) is

10
      of no force because the parties do not have the power to re-write federal law and

11
      invoke the court’s jurisdiction and special powers under act via contract.

12
      Furthermore, under California’s choice of law principles, the Court should decline

13
      enforcement to the Nevada choice of law included in the 2019 agreement and deny

14
      enforcement based on the rule of Gentry. Finally, even if Nevada is applied,

15
      enforcement must be denied because the agreement does not comply with

16
      Nevada’s statute governing arbitration agreements which requires a party’s

17
      affirmative agreement to the arbitration agreement rather than merely passive

18
      acquiescence as indicated in the agreements’ opt-out procedures.

19
                Accordingly, Defendants’ motion to compel arbitration should be denied.

20

21

22
      1
23        9 U.S.C. § 1, et seq.


          PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                            1
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 6 of 16 Page ID #:421




       II.   THE FAA DOES NOT APPLY
 1

 2
             It is well established that simply because an arbitration agreement

 3
      specifically invokes the FAA does not mean that it will apply in cases where the

 4
      statute specifically excludes application, such as employment agreements for

 5
      transportation workers in interstate commerce. “[A] transportation worker's

 6
      employment agreement does not become subject to the FAA simply because the

 7
      agreement declares that it is subject to the FAA.” Garrido v. Air Liquide Industrial

 8
      U.S. LP (2015) 241 Cal.App.4th 833, 839-40. Although the enforcement

 9
      provisions of the FAA require courts to enforce arbitration agreement is some

10
      circumstances, “this authority doesn't extend to all private contracts, no matter how

11
      emphatically they may express a preference for arbitration.” New Prime Inc. v.

12
      Oliveira (2019) 139 S. Ct. 532, 537 (emphasis added.)

13
             In New Prime, although it did not directly address the issue of whether

14
      section 1’s exclusion of transportation workers can be “waived,” the Supreme

15
      Court did address a closely related question: could the parties to an arbitration

16
      agreement delegate the decision over the applicability of the exclusions in section

17
      1 to the arbitrator for decision or must that question be determined by the court. In

18
      addressing that question, the Court explained that, because “[s]ections 1, 2, and 3

19
      [and 4 of the FAA] are integral parts of a whole,” in evaluating whether to enforce

20
      an arbitration agreement under the FAA, a court must follow a specific

21
      “sequence,” in evaluating a motion to compel arbitration. The court cannot jump

22
      directly to the enforcement provisions of sections 3 and 4 of the Act without first

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          2
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 7 of 16 Page ID #:422




 1    determining if the agreement is within the coverage of FAA as defined by section

 2    1. Id. at 537-38. This procedure must be strictly followed because “to invoke its

 3    statutory powers under §§ 3 and 4 to stay litigation and compel arbitration …, a

 4    court must first know whether the contract itself falls within or beyond the

 5    boundaries of §§ 1 and 2.” Id. (emphasis added.) In other words, The FAA creates

 6    new and special powers to stay litigation and the court cannot invoke such powers

 7    unless it is specifically authorized to do so by the Act. “The parties' private

 8    agreement may be crystal clear and require arbitration of every question under the

 9    sun, but that does not necessarily mean the Act authorizes a court to stay litigation

10    and send the parties to an arbitral forum.” Id. (emphasis added.)

11          Based on the foregoing, therefore, the application of the FAA is not solely a

12    question of contract, but rather is a question of whether the court has been

13    authorized by statute to stay litigation and order arbitration. Thus, although the

14    Court in New Prime did not directly address the issue in this motion, where an

15    agreement attempts to “waive” the exclusion of section 1 of the FAA and move

16    directly to enforcement under sections 3 and 4 of the Act, its reasoning applies

17    with equal force. New Prime instructs us that before addressing the question

18    enforcement under the FAA, this court must first determine if such action is

19    authorized by the statute. If the exclusion under section 1 applies, then the court

20    simply lacks authority to order enforcement under the remaining sections.

21          Based on the foregoing, the “waiver” language in the agreements, which

22    seeks to “waive” the exclusions of section 1 of the FAA cannot have any effect on

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          3
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 8 of 16 Page ID #:423




 1    the question of whether the agreement is covered by the FAA. As set forth above,

 2    the application of section 1 is not a question of contract, but a question of statutory

 3    authority. The parties are not empowered to invoke the jurisdiction of the FAA

 4    unless the contract falls under its terms. Furthermore, the exclusion does not act as

 5    an exception to the to the enforcement sections in the FAA, but rather as a gateway

 6    issue which the court must address first as part of the prescribed “sequence.”

 7    Defendants’ argument would also require the court to ignore the sequence set forth

 8    in New Prime, by first applying the enforcement sections of the statute and only

 9    then looking to see if enforcement is excluded by section 1. The argument must

10    therefore be rejected.

11          Furthermore, there is no basis for arguing that the parties have the ability to

12    “waive” this exclusion because the section 1 defines the court’s powers and the

13    scope of its authority rather than the rights of the parties. A waiver is generally

14    defined as “an intentional relinquishment or abandonment of a known right or

15    privilege.” Barker v. Wingo (1972) 407 U.S. 514, 525. Section 1 of the FAA does

16    not create a right on the part of Plaintiff to be excluded from its coverage – rather,

17    section 1 “define[s] the field in which Congress was legislating.” New Prime,

18    supra, at 538. Accordingly, since private parties do not have the power to re-write

19    or redefine the scope of congressional legislation by contract, and do not have the

20    power to expand this court’s statutory authority, the language in the agreements

21    purporting to “waive” the FAA’s exclusion of transportation employees’

22    employment contracts can have no effect. In sum, the contract’s language is simply

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          4
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 9 of 16 Page ID #:424




 1    a very emphatic declaration that the FAA applies, but one that has no effect on

 2    whether the contract actually falls within the scope of the statute.

 3           Finally, to the extent that it may be argued that the issue is uncertain or

 4    unsettled, Defendants may argue that the policy evinced in the courts and in statute

 5    in favor of arbitration should militate in favor of enforcement in this case.

 6    However, there can be no claim that public policy favors enforcement when

 7    Congress has specifically made the policy decision to exclude such contracts from

 8    the scope of the FAA. In fact, it has been recognized that Congress specifically

 9    decided to exclude transportation workers in interstate commerce from the ambit

10    of the FAA due to the many specific regulations and dispute resolution

11    mechanisms that are applicable to such workers as railway employees, seamen, and

12    truck drivers in interstate commerce. Circuit City Stores, Inc. v. Adams (2001) 532

13    U.S. 105, 121. Because the exclusion of transportation workers represents a

14    specific policy decision of Congress, there are no policy grounds supporting

15    application of the FAA, even if the argument set forth above is not dispositive.

16           Based on the foregoing, therefore, the FAA does not apply to this agreement

17    and the Court must apply applicable state law.

18

19    III.   CALIFORNIA LAW SHOULD APPLY AND INVALIDATE THE
             AGREEMENT UNDER GENTRY
20
             Once it is determined that the FAA does not govern this agreement, it next
21
      must be determined which state law applies. Furthermore, as argued in the
22
      Opposition papers, if California law applies then the rule in Gentry barring class
23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          5
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 10 of 16 Page ID #:425




 1     action waivers for modest claims like that of Plaintiff herein would also apply and

 2     therefore the agreement as a whole could not be enforced. While the first

 3     agreement called for the application of law in the state where Plaintiff worked (i.e.,

 4     California), in the second agreement Defendants changed the language to state that,

 5     to the extent applicable under the FAA, or if the FAA does not apply, “the laws of

 6     the State of Nevada,” would apply. (Dkt. No. 12-9, Exhibit B, p. 28.) As this

 7     second agreement superseded the first (see, id., p. 29), Defendants argue that in the

 8     event the FAA does not apply, this court should look to Nevada law in interpreting

 9     and enforcing the agreement. However, just because Defendants drafted the

10     agreement with a Nevada choice of law provision does not dispose of the issue. As

11     set forth below, there are two independent bases for the application of California

12     law: (1) California Labor Code section 925; and (2) California choice of law

13     principles which must be applied.

14           A. Section 925 of the Labor Code Invalidates Nevada Choice of Law

15           California Labor Code section 925 states that an employer “shall not require

16     [a California employee], as a condition of employment, to agree to a provision that

17     would […] Deprive the employee of the substantive protection of California law

18     with respect to a controversy arising in California.” Cal. Lab. Code § 925. In this

19     case, the application of Nevada law to the agreement would prevent Plaintiff (and

20     potential class members) of the ability to vindicate their claims via class action,

21     due to the application of Gentry v. Superior Court (2007) 42 Cal.4th 443. See,

22     Garrido v. Air Liquide Industrial U.S. LLC, supra, 241 Cal.App.4th 833 (Gentry

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                          6
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 11 of 16 Page ID #:426




 1     still good law where FAA does not apply); cf., Tallman ex rel. Situated v. Eighth

 2     Judicial Dist. Court of State (Nev. 2015) 359 P.3d 113, (indicating that Nevada’s

 3     rule against class waivers no longer applies.)2 As set forth in Plaintiff’s

 4     Opposition, the Gentry rule invalidates class waivers in employment or wage and

 5     hour claims where each individual claim is likely to have a modest value and the

 6     individual class members’ rights would likely not be effectively vindicated without

 7     a representative claim. (See, Dkt. No. 15, pps. 11-12, demonstrating applicability

 8     of Gentry to this case.) The California Supreme Court in Gentry explained that

 9     this rule was essential to ensure the protection of employees’ substantive rights and

10     to prevent arbitration from becoming “a de facto waiver of statutory rights.”

11     Gentry v. Superior Court, supra, 42 Cal. 4th at 457. Thus, to the extent that

12     application of Nevada law would allow enforcement of the class action waiver in

13     this case, it would deprive Plaintiff of substantive rights protected by California

14     law and therefore should be invalidated pursuant to Cal. Labor Code section 925.

15     Furthermore, California law protecting employees from extra expenses and other

16     unconscionable provisions as embodied in Armendariz v. Foundation Health

17     Psychcare Services, Inc., (2000) 24 Cal.4th 83, and its progeny provide further

18     protections of which Plaintiff would be deprived if Nevada is applied.

19
       2
20       Tallman addressed the question of class actions where the FAA did apply and determined that
       its prior precedent barring class action waivers was preempted by the FAA. See, Picardi v.
21     Eighth Jud. Dist. Court, (Nev. 2011) 251 P.3d 723 (class waivers violate Nevada public policy.)
       It does not appear that the specific question of whether Nevada’s rule against class waivers
22     remains viable where the FAA does not apply (i.e., the equivalent question addressed in
       California by Garrido) has yet been addressed. Nonetheless, Tallman has been repeatedly cited
23     with no indication that its holding will be so limited.


           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                             7
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 12 of 16 Page ID #:427




 1            Finally, although Defendants argue that the “SMAP” agreements were

 2     not imposed as a condition of employment because they allowed the

 3     employee to “opt out” of their application. However, the “opt out”

 4     procedures are so onerous and convoluted that it is obvious that Defendants

 5     designed them to effectively discourage and prevent employees from

 6     actually opting out. (See, Dkt. No. 12-1, Exhibit A, pp. 17-18; Exhibit B, pp.

 7     29-30.) For example, in order to opt out of the agreement, an employee must

 8     send a signed notice, with specific language, to a company address in Green

 9     Bay, Wisconsin, rather than a local address or to human resources.

10     Furthermore, the agreement places the burden on the employee to maintain

11     proof of the opt out and states that the employee will bear the burden of

12     proof of showing that he or she validly opted out. Finally, if the employee

13     fails to take all of the steps outlined in the agreement, he or she “will be

14     deemed to have irrevocably agreed to be bound” by the agreement. 3 A

15     review of all of the detailed requirements and shifting burdens of proof,

16     clearly shows that the agreement was de facto intended to be a condition of

17     employment. Furthermore, the idea that Defendants have “no preference” as

18     to whether the employees opted out, is belied by the fact that they do not

19     even ask for signatures and created a system of “consent” by default.

20

21
       3
         As noted in the Opposition, Plaintiff denies ever receiving these agreements and contends that
22     he never consented to them in any way, and presented evidence supporting his contention,
       further supporting the conclusion that the arbitration agreements were imposed upon him as a
23     condition of employment.


           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                             8
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 13 of 16 Page ID #:428




 1            Based on the foregoing, section 925 of the California Labor Code

 2     should be applied to bar the application of Nevada law in this case.

 3            B. California Choice of Law Principles Call for California Law

 4            In addition to the above, California choice of law principles will also
 5     require that California, rather than Nevada, law be applied to the arbitration
 6     agreement. Jurisdiction in this case is predicated, at least in part, on diversity
 7     of citizenship.4 (See, Notice of Removal, Dkt. No. 1, pps. 5-7.) “In federal
 8     diversity actions, a federal court must apply the choice of law rules of the
 9     forum state.” Page v. Something Weird Video (C.D. Cal. 1995) 908 F. Supp.
10     714, 716, citing, Klaxon Co. v. Stentor Electric Manufacturing Co. (1941)
11     313 U.S. 487, 496; Arno v. Club Med Inc. (9th Cir. 1994) 22 F.3d 1464,
12     1467. Therefore, the question will turn on whether California law would
13     compel enforcing out of state choice of law clause. California law generally
14     recognizes parties’ right to enforce contractual choice of law provisions;
15     however, enforcement will be denied where the foreign state's laws
16     fundamentally conflict with the public policy of California. Washington
17     Mutual Bank v. Superior Court (2001) 24 Cal.4th 906, 916; Nedlloyd Lines
18     B.V. v. Superior Court (1992) 3 Cal.4th 459, 465. Further, “an agreement
19     designating a foreign law will not be given effect if it would violate a strong
20     California public policy…” Hall v. Superior Court (1983) 150 Cal.App.3d
21

22     4
        The Notice of Removal relies on federal question jurisdiction, supplementary jurisdiction and
23     CAFA, which is a form of diversity jurisdiction.


           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                             9
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 14 of 16 Page ID #:429




 1     411, 416-17 (internal quotes, ellipses and brackets omitted), quoting, Frame

 2     v. Merrill Lynch, Pierce, Fenner Smith, Inc. (1971) 20 Cal.App.3d 668, 673.

 3            As noted above, the protections set forth in the Gentry and

 4     Armendariz cases represent important and strong California public policies.

 5     Since it is likely that the application of Nevada law would vitiate those

 6     protections, California choice of law principles, which must be applied by

 7     this court, lead to the conclusion that the court should apply California,

 8     rather than Nevada law, to these agreements. Pursuant to California law, the

 9     class action waiver of the agreements will be invalid and the motion should

10     therefore be denied.

11

12     IV.    AGREEMENT IS INVALID UNDER NEVADA LAW

13            Finally, even if this court accepts Defendants’ argument applies Nevada to

14     the agreements, it will be to no avail because the arbitration agreements are invalid

15     under Nevada law as well. With some exceptions not relevant here, Nevada law

16     requires that arbitration agreements include an indication “that the person has

17     affirmatively agreed to the provision.” Nev. Rev. Stat. § 597.995 (emphasis

18     added.)5 The agreements at issue here are based on the opposite principle – they

19     are deemed to apply unless the employee affirmatively opts out of the agreement.

20     Under the SMAP agreements, the employees are not expected to make any type

21
       5
22       Although this provision would be preempted if the FAA applied to the agreement, that is not
       relevant here because Nevada law can only be relevant if and when this court finds the FAA to
23     be inapplicable.


           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                            10
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 15 of 16 Page ID #:430




 1     “affirmative” agreement to the arbitration clause and no signature is requested or

 2     required. This type of unilateral contract, based only on a party’s passive

 3     acquiescence, that the Nevada statute is intended to invalidate. Thus, even if this

 4     court were to decide that Nevada law is applicable, the agreement should be

 5     invalidated.6

 6

 7         V.   CONCLUSION

 8
                Based on the foregoing, this court should find that (1) the FAA does not

 9
       apply to the arbitration agreements; (2) that the agreements are covered by

10
       California law; and (3) the agreements are not enforceable either under California

11
       or Nevada law.

12
       Dated: May 15, 2020                 PANITZ LAW GROUP APC
13

14
                                           _____________________
15                                         ERIC A. PANITZ
                                           Attorneys for Plaintiff
16                                         ALEJANDRO ROMERO
17

18

19

20
       6
        In addition, as noted above, Nevada law also recognized a Gentry-like prohibition on class
21     waivers, which its Supreme Court has found to be preempted by the FAA. Picardi v. Eighth Jud.
       Dist. Court, supra. It is somewhat unsettled if this rule remains valid where the FAA does not
22     apply. If Nevada courts do come to a conclusion like that of Garrido, supra, then this will
       provide further basis to invalidate the agreement.
23

           PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                            11
     Case 5:19-cv-02158-PSG-KK Document 26 Filed 05/15/20 Page 16 of 16 Page ID #:431




                                CERTIFICATE OF SERVICE
 1
              I, Eric A. Panitz, an employee in the County of Los Angeles, certify that on
 2
       May 15, 2020, caused a true and correct copies of the foregoing be filed with the
 3     Clerk of the Court by using the CM/ECF system, which will send a notice of
       electronic filing to the following counsel who has registered for receipt of
 4     document(s)filed in this matter:
 5     PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL
 6
       ARBITRATION

 7      Counsel for Defendants:

 8      Sabrina A. Beldner
        Amy. E. Beverlin
 9
        Ashley R. Li
10      Matthew C. Kane
        McGuireWoods LLP
11      1800 Century Park East 8th Floor
        Los Angeles, CA 90067
12      Phone: (310) 315-8200
        Fax: (310)315-8210
13
        sbeldner@mcguirewoods.com
14      abeverlin@mcguirewoods.com
        ali@mcguirewoods.com
15      mkane@mcguirewoods.com

16

17
       Dated: May 15, 2020                         PANITZ LAW GROUP APC
18

19
                                                   ERIC A. PANITZ
20                                                 18000 Studebaker Road, Suite 700
21
                                                   Cerritos, California 90703
                                                   Attorneys for Plaintiff
22                                                 ALEJANDRO ROMERO

23

        PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                         12
